Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This is in response to amendment filed on 02/22/2021 in which claim 1 and 33-54 are presented for examination.
					(3) Status of Claims
2.	Claims 1 and 33-54 are pending, of which claims 1 and 48 are in independent form. 

Response to Arguments

3.	Applicant's amendment filed on 02/22/2021 has been fully considered but they are not 

persuasive.  Applicant’s amendment to the independent claim significantly changes the scope of the 

invention as a whole.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1 and 33-54 are rejected under 35 U.S.C 103(a) as being unpatentable over  Zadesky (US PG Pub 2003/0076306) filed on July 01, 2002 in view of Vayda et al. (US 574517) patented on April 28, 1998.


	As per claim 1 and 48, Zadesky teaches: A method, implemented using a processor coupled with a display 2device and a motion sensor, the motion sensor having an active sensing zone, comprising: 
3sensing, via the motion sensor, a first direction of motion (fig 3A Para[0048] discloses circular motion of the finger, as taught by Zadesky); 
4producing, via the motion sensor, a first output corresponding to the first direction of motion, 5converting, via the processor, the first output into a scroll function in combination with a 6select function(fig 3A Para[0049] discloses circular motion of the finger.  User can scroll though the list of song using circular motion and the song is selected at the stopping location the of the scrolling motion, as taught by Zadesky); 
	7executing, via the processor, the scroll function in combination with the select function (fig 3A-CC shows selecting by scrolling, as taught by Zadesky), 8wherein the executing causes: 
9scrolling through a plurality of first items (fig 3A-C shows selecting by scrolling, as taught by Zadesky), and 
displaying, on the display device, the scrolling through the plurality of first items  (fig 3A-C shows selecting by scrolling, as taught by Zadesky), and the 13selecting of the particular first item (Fig 3A-C Para[0047] Selection song 4, as taught by Zadesky); 10
	Zadesky does not explicitly teach selecting a particular first item, the particular first item comprising a group of second 11items; 
14sensing, via the motion sensor, a second direction of motion, the second direction of motion 15being discernibly different from the first direction of motion; 
16producing, via the motion sensor, a second output corresponding to the second direction of 17motion; 
18converting, via the processor, the second output into a scroll function; 
	19executing, via the processor, the scroll function, wherein the executing causes: 
20scrolling through the group of second items; 21displaying, on the display device, the scrolling through the group of second items, 22wherein at least one of the first items or at least one of the second items includes an 23adjustable attribute 
selecting a particular first item, the particular first item comprising a group of second 11items (fig 13 Col 13 Ln 25-65 discloses second list menu displays corresponding to the selection vertical selection area 1380, as taught by Vayda); 
14sensing, via the motion sensor, a second direction of motion, the second direction of motion 15being discernibly different from the first direction of motion (fig 13 Col 13 Ln 25-65 discloses horizontal selection, as taught by Vayda); 12
	16producing, via the motion sensor, a second output corresponding to the second direction of 17motion(Fig 13 and 15 Col 13 Ln 25-65 Col 14 Ln 05-25 discloses user makes selection from the horizontal list by dv scrolling horizontally , as taught by Vayda); 
18converting, via the processor, the second output into a scroll function (fig 13 and 15 Ln 25-35 Col15 Ln 35-35 Col 16 ln 05-20 discloses user makes horizontal scroll, as taught by Vayda); 
	19executing, via the processor, the scroll function, wherein the executing causes: 
20scrolling through the group of second items(fig 13 and 15 Ln 25-35 Col15 Ln 35-35 Col 16 ln 05-20 discloses user select the font size by horizontal scroll, as taught by Vayda); 
21displaying, on the display device, the scrolling through the group of second items, 22wherein at least one of the first items or at least one of the second items includes an 23adjustable attribute(fig 13 and 15 Ln 25-35 Col15 Ln 35-35 Col 16 ln 05-20 discloses user select the font size by horizontal scroll, as taught by Vayda); 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zadesky invention with the teaching of Vayda because doing so would result in increased efficiency by allowing the user selecting item from the subcategory using scroll gesture.

Claim 2-32 (cancelled)

	As per claim 33, the combination of Zadesky and Vayda teaches wherein: the first items comprise a list (fig 3A-C displays list, as taught by Zadesky), a menu, one or more groups, one or more icons, one or more electrical devices, one or more software systems, one or more software products, or any combination thereof, 
(fig 13-15 displays a second list), a menu, one or more groups, one or more icons, one or more electrical devices, one or more software systems, one or more software products, or any combination thereof, and the motion comprises movement of a human (fig 3A-C disclose scroll gesture, as taught by Zadesky), an animal, a human body part, an animal body part, or object under the control of the human or animal within the active sensing zone of the motion sensor.

	As per claim 34, the combination of Zadesky and Vayda teaches further comprising: 
Drilling down a list hierarchy comprising:
sensing, via the motion sensor, a next direction of motion being discernibly different  from a last direction of motion (fig 3A-C e.g. 134 opposite direction scrolling, as taught by Zadesky); 
producing, via the motion sensor, a next output corresponding to the next direction of motion(fig 3A-C e.g. 134 opposite direction scrolling to scroll up or down, as taught by Zadesky);
converting, via the processor, the next output into a select function in combination with a scroll function(fig 3A-C e.g. 134 opposite direction scrolling to scroll up or down.  Song is selected based on scroll position, as taught by Zadesky); executing, via the processor, the select function in combination with the scroll function (fig 3A-C, as taught by Zadesky), wherein executing causes: 
	selecting a particular last group item (fig 13 and 15, as taught by Vayda), comprising a next group of next items (fig 13 and 15 , as taught by Vayda), and 
	scrolling through the next group of next items (fig 13 and 15 horizontal scroll through font size, as taught by Vayda) ; and 
displaying, on the display device, the selecting and the scrolling (fig 3A-C, as taught by Zadesky); and 
repeating the sensing, the producing, the converting, the executing, and the displaying until the particular next group item is (a) capable of direct activation and activating the particular next group item or (b) an adjustable attribute and adjusting a value of the particular next group item (fig 13 e.g. adjusting the font size, as taught by Vayda), 
	wherein, at the start of the drilling down, the last motion comprises the second motion and the last items comprise the second items (fig 13 e.g. 1381, as taught by Vayda), and 
(fig 13 e.g. 1381, as taught by Vayda), a menu, one or more groups, one or more icons, one or more electrical devices, one or more software systems, one or more software products, or any combination thereof.

	As per claim 35, 39 and 49, the combination of Zadesky and Vayda teaches wherein the adjusting comprises: 2setting the value on of the adjustable attribute to ON or OFF, 3setting the value on of the adjustable attribute to a pre-defined value, 4increasing the value of the adjustable attribute (Para[0056][0067] adjusting volume, as taught by Zadesky), or 5decreasing the value of the adjustable attribute(fig 13Adjusting font size, as taught by Vayda).

	As per claim 36, 40 and 50, the combination of Zadesky and Vayda teaches wherein: 2the second motion further includes a brief timed hold (fig 3A-C disclose user moves finger forward and backwards (e.g. 134, 136 and 138.  It is obvious to one ordinary skill in the art that changing direction to forward to backwards involves a stopping point or brief hold before going to opposite direction, as taught by Zadesky), and 3the adjusting comprises at least one of: Page 4 
adjusting the value of the adjustable attribute to a preset level, adjusting the value of the adjustable attribute through a high value/low value cycle(Para[0056-0056] e.g. adjusting volume, as taught by Zadesky), until the timed hold 6stops, adjusting the value to decrease from a maximum value at a predetermined rate, 7until the timed hold stops, adjusting the value to increase from a minimum value at 8a predetermined rate, until the timed hold stops, or adjusting the value at a rate to 9allow maximum attribute value control, until the timed hold stops.

	As per claim 37, the combination of Zadesky and Vayda teaches further comprising: sensing, via the motion sensor, a third direction of motion, the third direction being discernibly different from the second direction of motion(fig 3A-C e.g. 134, 136 and 138, as taught by Zadesky);
producing, via the motion sensor, a third output corresponding to the third direction of motion(fig 3A-C scrolling to scroll up or down, as taught by Zadesky);
(Para[0056][0058] e.g. volume control, as taught by Zadesky); 
executing, via the processor, the select function in combination with the activate function, wherein the executing causes: selecting a particular second item, the particular second item comprising an item capable of direct activation, and activating the particular second item ((fig 13 Col 13 Ln 25-65, as taught by Vayda) and displaying, on the display device, the selecting and the activating(fig 13 Col 13 Ln 25-65, as taught by Vayda)..

	As per claim 38, the combination of Zadesky and Vayda teaches sensing, via the motion sensor, a third direction of motion being discernibly different from the second direction of motion(fig 3A-C e.g. 134, 136 and 138, as taught by Zadesky);
producing, via the motion sensor, a third output corresponding to the next direction of motion(fig 3A-C scrolling to scroll up or down, as taught by Zadesky);
converting, via the processor, the third output into a select function in combination with an attribute control function(Para[0056][0067], as taught by Zadesky), 
executing, via the processor, the select function in combination with the attribute control function(fig 13 and 15 e.g. font size adjustment, as taught by Vayda), wherein the executing causes: 
selecting a particular second item, the particular second item comprising an adjustable attribute, and adjusting a value of the adjustable attribute (fig 13 Col 13 Ln 25-65, as taught by Vayda); and displaying, on the display device, the selecting and the adjusting(fig 13 Col 13 Ln 25-65, as taught by Vayda).

	As per claim 41 and 51, the combination of Zadesky and Vayda teaches wherein: the converting and the executing associated with the sensing of the first direction of motion and the sensing of the second direction of motion are invoked without using a hard selection protocol (fig 3A-C changes direction and selection based on change in swipe gesture, as taught by Zadesky).

	As per claim 42, the combination of Zadesky and Vayda teaches wherein: the displaying step occurs after the sensing of the second direction of motion evidenced by a change in the electrical device, the software system, or the software product instead of being displayed on the display device(fig 3A-C changes direction and selection based on change in swipe gesture.  It is obvious to one with ordinary skill in the art that change in swipe gesture corresponds to change in device and software running the device, as taught by Zadesky).

	As per claim 43 and 52, the combination of Zadesky and Vayda teaches receiving an input, and executing the input (fig 3A-C), the executing causes: invoking a hard select (Para[0008], as taught by Zadesky).
	
	As per claim 44 and 53, the combination of Zadesky and Vayda teaches further comprising: 2during the executing associated with the sensing of the second direction of motion, 3receiving an input, and 4executing the input, the executing causes: 5invoking a hard select(Para[0008], as taught by Zadesky).

	As per claim 45 and 54, the combination of Zadesky and Vayda teaches wherein: the motion sensor comprises digital cameras, optical scanners, optical roller ball devices, touch pads (fig 3A-C, as taught by Zadesky), inductive pads, capacitive pads, holographic devices, laser tracking devices, thermal devices, any other device capable of sensing motion, arrays of motion sensors, and combinations thereof; the electrical devices comprise lighting devices, cameras, ovens, dishwashers, stoves, sound systems, display systems, alarm systems, control systems, medical devices, robots, robotic control systems, hot and cold water supply devices, air conditioning systems, heating systems, ventilation systems, air handling systems, computers and computer systems, chemical plant control systems, remote control systems, or mixtures and combinations thereof; and the software products comprise computer operating systems, graphics systems, business software systems, word processor systems, internet browsers, accounting systems, military systems, control systems, or mixtures and combinations thereof.

	As per claim 46, the combination of Zadesky and Vayda teaches wherein: 2the second output is further converted into an activate function and a select function (fig 3A-C, as taught by Zadesky), 3the executing of the scroll function in combination with the activate function and selection 4function causes: 5activating the particular first item, 6the scrolling scrolls through the group of second items (fig 13 and 15, as taught by Vayda), and 
7selecting a particular second item, and 8the displaying, on the display device, the activating, the scrolling, and the selecting (fig 13 and 15, as taught by Vayda).

	As per claim 47, the combination of Zadesky and Vayda teaches herein:  the first output is further converted into an activate function (fig 3A-C, as taught by Zadesky), the executing the scroll function in combination with the selection function and the activate function causes: 
the scrolling scrolls through the plurality of first items (fig 3A-C, as taught by Zadesky), the selecting the group, and activating the group, the displaying, on the display device, the scrolling, the selecting, and the activating (Fig 3A-C Para[008][0012][0048-0057], as taught by Zadesky), the second output is further converted into a select function, the executing of the scroll function in combination with the select function causes: the scrolling scrolls through the group of second items s (fig 13 and 15, as taught by Vayda), and selecting a particular second item s (fig 13 and 15, as taught by Vayda), the displaying, on the display device, the scrolling and the selecting s (fig 13 and 15, as taught by Vayda).

					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should 	be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 	examiner can normally be reached on Monday-Friday 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the 	organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 	like assistance from a USPTO Customer Service Representative or access to the automated 	information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Thursday, June 10, 2021